Citation Nr: 1040227	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied a 
rating in excess of 10 percent for residuals of a mastoidectomy 
with hearing loss of the left ear.  A Travel Board hearing was 
held in this case in August 2006.  In November 2006, the case was 
remanded by the Board for additional development.  In an October 
2007 rating decision, the RO assigned a separate non-compensable 
evaluation for left ear hearing loss, effective February 9, 2004.  
In April 2008, the Board denied a rating in excess of 10 percent 
for residuals of left mastoidectomy other than hearing loss and 
tinnitus and remanded the issues of entitlement to a compensable 
rating for left ear hearing loss and entitlement to a rating in 
excess of 10 percent for tinnitus to the RO for the preparation 
of a statement of the case.  In October 2008, the Board remanded 
both of these issues for a travel Board hearing.  The Veteran 
testified before the Board at a travel Board hearing in May 2009.

The issue on appeal was last before the Board in July 2009 when 
it was remanded for additional evidentiary development.  Also 
before the Board in July 2009 was a claim of entitlement to an 
increased rating for tinnitus which was denied and is no longer 
on appeal.  

At the time of the July 2009 Board action, it was noted that the 
Veteran had raised a claim of entitlement to service connection 
for posttraumatic stress disorder.  Additionally, his statements 
and testimony were construed as an attempt to reopen the claim of 
entitlement to service connection for Meniere's disease.  It was 
also noted that the Veteran had raised a claim of entitlement to 
a rating in excess of 10 percent for residuals of a left radical 
mastoidectomy, other than hearing loss and tinnitus.  The claims 
were referred to the RO for appropriate action.  Further, in an 
April 2009 written statement, the Veteran's representative 
pointed out that it did not appear that the Veteran had been 
issued notice of a July 2006 rating decision which denied service 
connection for Meniere's disease.  This matter was also brought 
to the RO's attention by the Board in July 2009.  A review of the 
claims file indicates that no development has been conducted 
pertaining to the above referenced claims.  They are, once again, 
referred to the RO for appropriate action.


FINDING OF FACT

During the appeal period, the Veteran's service-connected left 
ear hearing loss has been productive of, at most, Level VI 
hearing acuity; service connection is not in effect for right ear 
hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the notice requirements of 
the VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include notification 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

The Veteran was provided with notification which complies with 
the requirements of the VCAA in a May 2008 letter.  In this case, 
the RO's decision came before complete notification of the 
Veteran's rights under the VCAA.  It is arguable that the VCAA 
notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letter.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claim 
decided herein has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  
In a statement dated in March 2010, the Veteran reported that he 
had been seen by an otolaryngologist.  This statement was 
apparently in reference to the Veteran's claim for service 
connection for Meniere's disease.  The Veteran does not indicate, 
in any way, that there is any pertinent medical evidence in the 
form of audiological testing which has not been associated with 
the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).

The RO attempted to provided the Veteran with appropriate VA 
examinations to the extent possible, the most recent being in May 
2010.  Attempts were made to obtain accurate audiological test 
results at that time but the examiner found that the Veteran's 
responses were inconsistent and therefore not interpretable.  
Based on the Board's review of the examination report, the Board 
finds that the problem with the examination was the Veteran's 
refusal or inability to cooperate with the testing.  The Board 
notes that health care professionals, in the past, have found 
that the Veteran was not utilizing his best efforts in responding 
to audiological testing and one health care professional opined 
that it appeared that the Veteran was malingering.  Evidence 
dated prior to the appeal period includes the annotation that the 
Veteran attempted to mislead the results of audiological testing 
in 1982.  There is no indication that additional testing would 
result in a more accurate picture of the extent of symptomatology 
associated with the service-connected left ear hearing loss.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Analysis

In October 2007, the RO, in pertinent part, granted a separate 
non-compensable evaluation for left ear hearing loss, effective 
from February 9, 2004.  The Veteran has disagreed with the 
disability evaluation assigned.  

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of the 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. § 4.86.  38 
C.F.R. § 4.85(c).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the mechanical 
application of the Ratings Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more: VA will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86.  

If impaired hearing is service connected in one ear only, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f).  However, under 38 U.S.C.A. § 1160, if 
the service-connected ear is 10 percent or more disabling, 
hearing impairment of the nonservice-connected ear is considered 
in assigning the rating.  See also 38 C.F.R. § 3.383(a)(3).  In 
this case, the Veteran's right ear is not service connected and 
his service-connected left ear is not 10 percent or more 
disabling.  Therefore, his right ear will be assigned a 
designation of Roman Numeral I.  

The Board finds that an increased rating is not warranted for the 
service-connected left ear hearing loss at any time during the 
appeal period.  

Initially, the Board notes that it can find no indicia of any 
racial bias against the Veteran in regard to this claim as 
alleged by the Veteran.  

At the time of a VA audiological examination in March 2004, it 
was noted that an audiogram could not be provided.  It was noted 
that the Veteran did not respond to air conduction on the left 
despite no crossover on testing.  The Veteran gave inconsistent 
responses to puretones even with repeated instruction.  Bone 
testing was not conducted because the Veteran was unreliable.  
There was no speech recognition response in the left ear, with no 
crossover responses, even when presented at 100 decibels.  The 
impression was mastoiditis of the left ear with hearing loss.  
The examiner wrote that he did not have any idea what the 
Veteran's hearing acuity was in the left ear as he appeared to be 
malingering.  

On the authorized audiological evaluation in January 2006, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
75
60
75
90

The average pure tone loss was 76 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  

When 76 decibels is combined with a speech discrimination score 
of 88 percent under Table VI, the resulting Roman Numeral is III 
for the left ear.  When Roman Numeral III for the left ear is 
combined with Roman Numeral I for the right ear under Table VII, 
the resulting evaluation is non-compensable which is currently 
assigned.  

As the Veteran demonstrates an exceptional pattern of hearing 
loss under 38 C.F.R. § 4.86(a), the alternative rating under 
Table VIa may be used for the left ear.  When the audiometric 
numbers for the left ear are applied to Table VIa, the resulting 
Roman Numeral is VI.  When Roman Numeral VI is combined with 
Roman Numeral I under Table VII, the resulting evaluation is 
non-compensable.

In May 2007, it was noted that left ear hearing acuity could not 
be successfully tested due to positive and negative stengers 
along with very inconsistent responses.  

In August 2007, it was noted that the Veteran was unable to 
tolerate left-sided audiological testing secondary to pain.  

The Veteran testified before the undersigned in May 2009 that he 
had no hearing at all in his left ear.  

The most recent attempt at determining the Veteran's audiological 
acuity in his left ear was conducted in May 2010.  The examiner 
noted that the Veteran did not exhibit any difficulty hearing or 
understanding the front desk staff or the examiner during the 
examination.  With regard to testing for the left ear, the 
examiner found that inter-test consistency was judged to be poor 
and the Veteran had inconsistent responses to both speech and 
tones.  The examiner wrote that the Veteran would not respond to 
any tones or speech at the limits of the audiometer for bone 
conduction or air conduction in the left ear.  The examiner noted 
this unresponsiveness was indicative of functional hearing loss 
because a crossover response should be elicited in the Veteran.  
The examiner opined that valid hearing thresholds could not be 
obtained because the Veteran would not or could not respond 
consistently to speech or puretone stimuli.  The examiner opined 
that the Veteran's hearing loss would not have any significant 
effect on his occupation.  The Board finds that the report of the 
May 2010 VA examination does not warrant a compensable evaluation 
for the service-connected left ear hearing loss as the results 
cannot be applied to the current rating criteria due to actions 
on the part of the Veteran.  The use by the examiner of the words 
"functional hearing loss" are interpreted by the Board as 
indicative of affirmative action on the part of the Veteran to 
mislead the test results.  The claims file documents a past 
history of inconsistent test results and also findings by health 
care professionals that the Veteran is malingering or 
affirmatively trying to manipulate the results of the 
audiological testing.  

Based on the above, the Board finds that an increased rating is 
not warranted for the service-connected left ear hearing loss at 
any time during the appeal period.  A staged rating cannot be 
assigned.  

The Board acknowledges the Veteran's contentions regarding his 
difficulty hearing.  Significantly, the only audiology 
examination which complied with the requirements of 38 C.F.R. 
§ 4.85 was the examination which was conducted in January 2006 
and this examination documented a non-compensable level of 
impairment.  The Veteran is rated based on a mechanical 
application of the rating criteria.  Therefore, the objective 
evidence is more persuasive with regard to the level of 
disability under the Rating Schedule as it specifically pertains 
to the rating criteria.

The Board is bound in its decision by application of the rating 
schedule to the reported test results.  The preponderance of the 
evidence is against the claim for a compensable evaluation for 
the Veteran's left ear hearing loss disability.  It follows that 
there is not a state of equipoise of the positive evidence with 
the negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
ear hearing loss is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's loss of hearing 
acuity with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran complains of reduced left ear hearing acuity and the 
ratings for hearing loss are based on the loss of hearing acuity 
as determined by objective testing.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalization for his hearing loss.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability during the appeal period.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to the disability.  The Veteran testified before the undersigned 
in May 2009 that he had difficulties conversing with his boss and 
with co-workers.  However, he also testified that his 
disabilities did not hold him back from doing his job.  There is 
nothing in the record which suggests that the hearing loss itself 
markedly impacted his ability to perform his job.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the effect 
of the Veteran's hearing impairment disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's hearing 
disability was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  The examiner who conducted the most recent VA 
examination opined that the Veteran's hearing loss would not 
result in significant occupational difficulties.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected left ear hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The Board finds that an increased rating is not warranted for the 
service-connected left ear hearing loss at any time during the 
appeal period.  A staged rating is not appropriate.  Fenderson; 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

						CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



_______________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



___________________________                      
____________________________
     JACQUELINE E. MONROE                                 
MICHELLE L. KANE
          Veterans Law Judge,                                           
Veterans Law Judge,
    Board of Veterans' Appeals                                  
Board of Veterans' Appeals



 Department of Veterans Affairs


